Citation Nr: 0022395	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's left hand disability, distal radial axonal 
neuropathy, is manifested by mild incomplete paralysis, with 
diminished sensation and not more than slight loss of 
strength.

3.  The veteran's left hand disability is not productive of 
moderate incomplete paralysis or limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left hand disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, the veteran has presented a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The veteran filed a timely notice of disagreement to 
the RO's July 1998 initial rating decision that granted 
service connection and assigned a noncompensable evaluation 
for his left hand disability.  Therefore, the issue in this 
case presents an "original claim" rather than a claim for an 
"increased rating" and must be considered well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1998) (an appeal 
from an award of service connection and the initial rating is 
a well grounded claim as along as the rating schedule 
provides for a higher rating and the claim remains open).  
See also Fenderson v. West, 12 Vet. App. 119 (1999) (at the 
time of an initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found).

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained in 
compliance with VA's duty to assist in developing facts that 
are pertinent to well-grounded claims.  See 38 U.S.C.A. § 
5107(a) (West 1991)..

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999). 

During a VA examination in June 1993 for compensation 
purposes, the veteran reported that he experienced 
intermittent pain and weakness of the left hand.  These 
symptoms were localized in the distribution of the 
superficial radial sensory nerve.  He also had some 
discomfort in the area of the second metacarpophalangeal 
joint.  He had no swelling and did not take medication.  

Sensory examination revealed some waxing and waning 
dysesthesias over the index finger, radial border, and ulnar 
border.  Intrinsic bulk and tone were normal and there was 
5/5 finger intrinsic function bilaterally.  No wasting of the 
thenar or hypothenar eminences was present.  There was full 
and symmetric range of motion of the thumb, wrist, and all 
digits, with metacarpophalangeal motion to 90 degrees, 
proximal interphalangeal motion to 105 degrees, and distal 
interphalangeal motion to 50 degrees.  There was no evidence 
of extensor or flexor tendon entrapment or dysfunction in any 
of the digits.  Flexor superficialis, profundus function, and 
extensor indicis proprius were intact.  The hand was well 
profused and capillary refill was brisk.  The radiology 
report was normal.  The examiner's impression was post-
surgical residuals, left hand, with history of intermittent 
dysesthesias and "subject weakness," with essentially 
normal orthopedic examination.

The veteran appeared at a personal hearing before the Board 
in March 1997.  He testified that he injured his left hand in 
service by smashing it with a tailgate, and that he 
subsequently underwent surgery.  He still had weakness of the 
hand and occasional numbness in the area of the index finger 
and thumb.  He had not received medical treatment for the 
hand.

On VA examination in April 1998, the veteran reported 
intermittent tingling and numbness over the dorsoradial 
aspect of the left hand and a diminished grip.  He also had 
recently developed intermittent numbness and tingling over 
the palmar surface of his radial three digits, especially 
during the winter.  He had no pain associated with these 
symptoms.  He took no medication and received no medical 
care.  

The physical examination found no masses or tenderness over 
the two surgical incision areas.  Light touch sensation was 
intact in the radial, ulnar, and medial distributions, but 
was slightly diminished compared to the right.  A positive 
Phalen's test developed numbness and tingling in the radial 
three digits.  Bilateral wrist range of motion was symmetric.  
Flexor digitorum profundus and superficialis tendons, 
extensor tendons, flexor pollicis longus, and intrinsic 
muscles to the thumb and fingers were intact.  Wrist 
extension strength was 5/5 and flexion strength was 5-/5 
compared to the right.  Palpation to the wrist, hand, and 
fingers revealed no tenderness.  All joints moved smoothly, 
with metacarpophalangeal motion to 90 degrees, proximal 
interphalangeal motion to 95 degrees, distal interphalangeal 
motion to 50 degrees, thumb interphalangeal motion to 50 
degrees, and thumb metacarpal motion to 30 degrees.  Thenar, 
hypothenar, and interosseous muscles were symmetric.  The x-
ray showed no abnormalities of the bones and excellent joint 
space of the metacarpophalangeal joints.

The examiner's impression was status post left hand crush 
injury with subsequent surgery, no masses or visible muscle 
atrophy, some subjective diminished sensation in the 
superficial radial distribution and some intermittent signs 
of left carpal tunnel syndrome, with all joints functioning 
well.  The examiner opined that the parathesias in the dorsum 
was most likely due to injury of the superficial branch of 
the radial nerve likely caused by prior hand surgery.  
However, the numbness and tingling on the palmar surface was 
most likely unrelated to any prior surgery.  In short, the 
EMG and nerve conduction study showed left distal radial 
axonal neuropathy which was likely a direct result of the 
left hand surgery, and left carpal tunnel syndrome that was 
unrelated to the surgery.

The veteran testified before an RO hearing officer in 
November 1998 that his fingers turned blue and his left hand 
became numb when he lifted or carried objects.  The numbness 
was aggravated by cold weather; however, he had numbness even 
when not lifting or carrying objects.  He said that he did 
not have full strength in the hand and it also occasionally 
hurt and had a tingling sensation.  

During an October 1998 VA outpatient evaluation for right 
carpal tunnel syndrome, the veteran reported weakness of the 
left hand and pain to the dorsum of the hand in the first 
three fingers.  Motor examination found spinal atrophy to the 
left forearm, and decreased strength to the left external 
rotators, left triceps, left brachioradialis, and bilateral 
abductor pollicis brevis.  Sensory examination showed 
decreased light touch to the left first dorsal web space.  
Reflexes were decreased bilaterally and roughly symmetrical.

The veteran reported on VA examination in May 1999 having 
more pain during the past year on the dorsum of his left 
hand, especially at the second and third metacarpal area.  He 
also had increased pain at the palmar aspect of the thumb, 
index, and middle finger, and numbness and weakness of the 
dorsum and palmar aspect of the three fingers and the hand.  
He stated that the numbness and the tingling sensation were 
constant and sometimes spread to the left wrist.  He could 
not use his left hand to perform physical work and he could 
only grip a few pounds.  He could not lift or carry a gallon 
of milk.  He also had intermittent blue discoloration of the 
hand.  It was worsened by cold weather and only occurred when 
he used the hand.  He could perform normal household chores.

Physical examination of the left hand found no swelling or 
deformity, and two small, nontender, nonadherent scars at the 
dorsum.  No neuroma, tissue loss, or inflammation was 
present.  The left hand exhibited normal function except for 
sensory impairment at the radial and median aspect.  The 
veteran had full range of motion of the hand and fingers.  
Strength was 5-/5 compared to the right, with good dexterity.  
There was no muscle atrophy or wrist drop.  The left hand 
could push, pull, pinch, grab, and lift weight.  Sensation 
was reported as decreased at the dorsum and palmar aspect of 
the thumb, index finger, and middle finger, as well as from 
the first through the third metacarpal areas.  Normal 
reflexes and positive Tinel's sign and Phalen's sign were 
noted.  There was no evidence of arterial or vascular 
compromise.  The veteran carried a ten pound bag down the 
hall of the Medical Center.  He complained of complete 
numbness of the hand but no bluish discoloration was 
observed.  The veteran was diagnosed with left distal radial 
axonal neuropathy with sensory impairment at the dorsum of 
the first three fingers, and carpal tunnel syndrome related 
to diabetes mellitus.

The veteran appeared at a hearing before the undersigned 
Board Member in June 2000.  He testified that he was right-
handed, and that his left hand was weaker than his right.  He 
experienced numbness of the left hand if he carried more than 
5 pounds and his hand turned blue.  The pain and numbness 
affected all fingers, extending to his wrist.  He had 
numbness daily, even with minor activities, and more in the 
winter.  He could not perform heavier household cleaning 
because pressure on the hand caused pain and numbness.  He 
sometimes used Tylenol and he received no physical therapy.  
He had retired four years previously and he had used both 
hands at work.  The pain was now worse.  He stated that he 
had been diagnosed with carpal tunnel syndrome of both hands.

The RO assigned the veteran's left hand disability left 
distal radial axonal neuropathy, a noncompensable evaluation 
effective from June 1993 pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8514 (1999).  A rating decision in December 
1998 reevaluated the veteran's disability under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (1999) and assigned the 10 
percent evaluation effective from June 1993.

Under Diagnostic Code 8515, when there is mild incomplete 
paralysis in either a major or minor extremity, a 10 percent 
disability evaluation is warranted; when symptoms are 
moderate, a 30 percent rating is assignable for the major 
extremity and 20 percent for the minor extremity.  For severe 
incomplete paralysis of the median nerve, 50 and 40 percent 
ratings are assignable for the major and minor extremities, 
respectively.  Complete paralysis of the median nerve 
warrants disability evaluations of 70 and 60 percent for the 
major and minor extremities, respectively.

When rating disabilities which include impairment in motor, 
sensory and other functions, attention must be given to the 
site of the injury, and the relative impairment in motor 
function, trophic changes or sensory disturbances must be 
taken into account.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, 
moderate degree.  38 C.F.R. § 4.120 (1999).

Based upon the evidence, the veteran's overall disability 
picture most nearly approximates the criteria for a 10 
percent rating and that the requirements for the next higher 
evaluation have not been met.  Although the veteran has 
complained of pain, numbness, and diminished strength of the 
left hand and the medical evidence confirms sensory 
impairment in the radial and median nerve areas of hand, all 
examinations have shown a full range of motion or the joints, 
no tendon impairment, normal radiology results, no wrist 
drop, and only very slightly diminished strength if any.  The 
veteran was capable of carrying a 10 pound bag at the most 
recent VA examination without observable circulatory 
compromise.  

Significantly, the veteran has also been diagnosed with 
nonservice-connected bilateral carpal tunnel syndrome related 
to diabetes mellitus which has progressed to both 
extremities.  Although it is apparent that he has some 
additional symptoms due to that disability, such as numbness 
and tingling on the palmar surface of the hand, these 
symptoms have been medically disassociated from the 
neuropathy associated with the service-related injury, are 
not service-connected (having been denied in a January 1999 
rating decision) and cannot be considered for compensation 
purposes.  

The Board has considered the application of additional 
Diagnostic Codes, including Diagnostic Code 8514 for 
incomplete paralysis of the radial nerve, as well as various 
Diagnostic Codes for limitation of motion of the wrist and 
fingers, such as Diagnostic Codes 5215 and 5222.  However, 
the Board finds that none of these provides for a higher 
evaluation for the veteran's symptomatology.  Also, two small 
scars on the dorsum are asymptomatic and do not provide a 
basis for additional compensation under 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 (tender and painful scaring on 
objective demonstration) and 7805 (related functional 
impairment of an affected part).  

The Board also concludes, as did the RO, that the evidence 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  There has been no showing that the veteran's 
service-connected left hand disability causes marked 
interference with employment or has necessitated frequent 
hospitalization.  The veteran testified that he was retired 
and that he was able to perform all necessary tasks while he 
was employed.  He also testified that he generally did not 
seek medical care for his left hand.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that no material issue is in equipoise so as 
to permit application of the doctrine of reasonable doubt.  
The veteran's left hand disability represents no more than a 
mild incomplete paralysis of the minor hand and an evaluation 
in excess of 10 percent is not warranted at any time since 
the effective date of his award.  The veteran, of course, is 
free to reopen his claim at any time with evidence of 
increased disability.  


ORDER

An evaluation in excess of 10 percent for a left hand 
disability is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


